Vista International Technologies, Inc. 10-K Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certifies, pursuant to, and as required by, 18.U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Vista International Technologies, Inc. (the "Company") on Form 10-K for the year ended December 31, 2009, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that information contained in such Annual Report on Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. VISTA INTERNATIONAL TECHNOLOGIES, INC. Date:April 15, 2010 By: /s/ Thomas P. Pfisterer Thomas P. Pfisterer Interim Chief Executive Officer Principal Accounting Officer
